March 16, 1939


Mr. T. M. Trlmble,First Assistant
State Superintendent
Bepertmentof Education
Austi.n,Texas

Dear sir:                           opinionNo. o-478
                                    Re: Extendingcommonschool
                                        districtteachers'contracts
                                        to a term of two yesrs.

We sre in receiptof your letterof March 9, 1939, In which you quote
Article275Oa, and requestthe opinjonof this depsrtment  upon the
follming question:

    "Supposea board of trusteesof a coeumnschool districtmeet
    in May after the new trusteehas qualified'andtaken the
    oath of officeand employtheir teachersfor a term of one
    year. Then under the lay could they meet again in October
    of the 88me year and raise or extendthe contractsto a term
    of two years?"

Article2750a,Vernon'sRevisedCivil Statutes,195, provides:

    "That trusteesof any commonschool districtor consolidated
    commonschool districtshall have authorityto make contracts
    for a period of time not in excess of two (2) yearswith
    principals,superintendents,  and teachersof said common
    school districtsor consolidatedcommon schooldistricts,
    providedthat su:h contractsshall be approvedby the County
    Superintendent. No contractmay be.signedby the trustees
    until the newly electedtrusteehas qualifiedand taken the
    yt; o;4;ff+ce. (Acts 1937, 45th Beg., H. B. #137, Prra.
     ,*      *
In Fikes V. Sharp (T. C. S. 1938) 112 S. W. (2) 774, the court discussed
the above statutealthoughthe case was one arisingbefore the enactment
of the quotedarticle.McClendon,C. J., inwriting the opinionof the
court tookthatpositionthe Article2750a permittingtwo year contracts
was a grant of authoritynot theretoforeheld by commonschool district
trustees.

Articles2749 and 2750, Vernon'sRevisedCivil Statutes,1925, place the
generalmanagementand controlof the schools,within their district,in
                                                             *
Mr. T. M. Trimble,March 16, 1939, Page #S   (0-11-70)



the commonschool trustees. The trusteesare given power to employ and
dismissteachers,contractwith teachers,and manage and supervisethe
schoolssubjectto certainlimitations.In no instancedo we find any
expresslimitationupon the power of commonschool trusteesto modify,
changeor amend a teacher'scontractwith the consentand agreementof
the affectedteacher.

We think the rule expressedin 10 Tex. Jur.'p. 356 would be equally
applicableto teachers'contractsexecutedby commonschool trustees.
It is there stated:

    "Powerto modify a pre-existingcontractis coextensive
    with the power to initiateit, and is an incidentof
    contractualcapacity. Parties to a contractwhich has
    not been fully performedmay, by mtual consent,modify
    it by altering,excisingor adding provisions."

Since the board of trusteesof a commonschool districtwould be authorized
to make teachers'contractsin the originalinstance,for a term of two
years,we are of the opinionthat they would be authorizedto raise or
extendsuch contractsto a term of two years. We accordinglyansweryour
questionin the affirmative.

                                       Yours very truly

                                 ATTORNEYGEBEWALOF TEXAS

                                   s/Cecil C. Cammeek



                                  BY
                                       Cecil C. Cammack
                                              Assistant

CCC:N cb:ldw

APPROVED
s/ GmALD c. MANN
ATTORNLYGENEZALOFTE!XAS